     Case 2:17-cv-02445-JAM-DMC Document 25 Filed 04/27/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL MARTINEZ,                                    No. 2:17-CV-2445-JAM-DMC-P
12                         Plaintiff,
13           v.                                           ORDER
14    RIOS, et al.,
15                         Defendants.
16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is defendants’ request for a screening order and

19   motion for extension of time to respond to plaintiff’s first amended complaint. See ECF No. 24.

20                    Defendants’ request for a further screening order will be denied. A review of the

21   docket reflects the Court performed this initial gatekeeping role on March 19, 2019, and

22   determined plaintiff’s original complaint was appropriate for service. See ECF No. 10.

23   Thereafter, defendants responded by way of a motion to dismiss one – but not both – of plaintiff’s

24   claims. See ECF No. 15. Defendants’ motion was granted with leave to amend as plaintiff’s due

25   process claims against all defendants. See ECF No. 19 (District Judge’s order adopting findings

26   and recommendations). The District Judge specifically provided that, if plaintiff did not file a

27   first amended complaint, the due process claims would be dismissed and the action would

28   proceed on plaintiff’s original complaint on his retaliation claim against defendant Cisneros only.
                                                          1
     Case 2:17-cv-02445-JAM-DMC Document 25 Filed 04/27/20 Page 2 of 3

 1   See id. Apparently in response to the District Judge’s order, defendants filed a second motion to

 2   dismiss challenging plaintiff’s retaliation claim against defendant Cisneros, which was not

 3   addressed in their first motion. See ECF No. 21. Plaintiff filed his first amended complaint on

 4   March 25, 2020. See ECF No. 23.

 5                  Because the Court has already screened plaintiff’s original complaint, to which

 6   defendants have responded by way of motions to dismiss, the Court declines to repeat this effort.

 7   If defendants believe the first amended complaint is deficient, they may file a motion to dismiss.

 8   Otherwise, they must file an answer.

 9                  Based on the procedural history outlined above, the operative pleading in this

10   action is plaintiff’s first amended complaint filed on March 25, 2020, pursuant to the Court’s

11   order permitting leave to amend. Defendants seek an extension of time to 30 days following the

12   date a screening order determining the first amended complaint states valid claims. As explained,

13   the Court declines to repeat the gatekeeping screening process. Nonetheless, the Court will grant

14   defendants an extension of time to respond to plaintiff’s first amended complaint.

15                  Finally, plaintiff’s first amended complaint supersedes the original complaint.

16   Because defendants’ second motion to dismiss challenging plaintiff’s claim of retaliation against

17   defendant Cisneros as alleged in the original complaint relates to a superseded pleading, the

18   motion is moot and will be terminated as a pending motion.

19                  Accordingly, IT IS HEREBY ORDERED that:

20                  1.      Defendants’ request for a further screening order is denied;
21                  2.      Defendants’ motion for an extension of time (ECF No. 24) is granted;

22                  3.      Defendants shall file a response to plaintiff’s first amended complaint

23   within 30 days of the date of this order; and

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       2
     Case 2:17-cv-02445-JAM-DMC Document 25 Filed 04/27/20 Page 3 of 3

 1                  4.      Defendants’ motion to dismiss (ECF No. 21) is rendered moot by the filing

 2   of the first amended complaint and the Clerk of the Court is directed to terminate this matter as a

 3   pending motion.

 4

 5

 6   Dated: April 27, 2020
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
